department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date index no conex-133637-02 cc psi b8 attention dear i am responding to your date inquiry on behalf of your constituent her inquiry concerns the tax rules for fuel used by nonprofit_organizations that provide public transportation the internal_revenue_code the code generally taxes gasoline before the consumer buys it however the code allows a refund of the gasoline tax if gasoline is used in a bus while furnishing for hire passenger land transportation available to the general_public the bus must be engaged in either scheduled transportation along regular routes or nonscheduled charter operations if the seating capacity of the bus is at least adults excluding the driver for the exclusive use of a state_or_local_government for the exclusive use of a nonprofit_educational_organization sec_6416 and sec_6421 of the code for purposes of this refund the term nonprofit_educational_organization includes only a nonprofit organization that is an educational_organization described in sec_170 of the code which is exempt from income_tax under sec_501 an educational_organization is one that normally maintains a regular faculty and curriculum and has a regularly enrolled body of students at the place where its educational activities are conducted a nonprofit_educational_organization must have as its primary function the presentation of formal instruction sec_1_170a-9 of the income_tax regulations i hope this information is helpful if you have any questions please contact me at or of my staff at sincerely william p o’shea acting associate chief_counsel passthroughs and special industries
